FILED
                            NOT FOR PUBLICATION                            APR 26 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



ROBERT LYNCH, LYNN SHORT,                       No. 09-17379
PATRICIA DUBOVI, and CITY OF
WORCESTER RETIREMENT SYSTEM,                    D.C. No. 5:-06-cv-07660 RMW
suing derivatively on behalf of Finisar
Corporation,
                                                MEMORANDUM *
              Plaintiffs - Appellants,
and

RICHARD SAWCZAK and JAMES
ROCCO,


       Plaintiffs,

  v.

JERRY S. RAWLS, STEPHEN K.
WORKMAN, DAVID BUSE, JOHN
DRURY, JOSEPH A. YOUNG, FRANK
H. LEVINSON, ROGER C. FERGUSON,
DAVID C. FRIES, LARRY D.
MITCHELL, ROBERT N. STEPHENS,
DOMINIÏUE TREMPONT, MARK
FARLEY, JAN LIPSON, MICHAEL C.
CHILD, HAROLD E. HUGHES, and
GREGORY H. OLSEN,



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
             Defendants - Appellees,

                     and


FINISAR CORPORATION, Nominal
Defendant
           Defendant.

                   Appeal from the United States District Court
                      for the Northern District of California,
                 Ronald M. Whyte, Senior District Judge, Presiding

                           Submitted December 10, 2010
                             San Francisco, California

Before: HAWKINS and N.R. SMITH, Circuit Judges, and PRO,** District Judge.

      Plaintiffs-Appellants City of Worcester Retirement System, Lynn Short, Robert

Lynch, and Patricia Dubovi (collectively 'Plaintiffs'), stocµholders of Finisar

Corporation ('Finisar'), appeal the dismissal of their derivative complaint for failure

to allege particularized facts that maµe demand on the corporation's board of directors

to pursue the suit futile ('demand futility'). We reverse and remand.

      Shareholders suing derivatively must maµe demand upon the corporation's

directors to taµe corrective action, or else state with particularity the reasons why

demand would be futile, before they may proceed with the action. Fed. R. Civ. P.


       **
         The Honorable Philip M. Pro, United States District Judge for the District
of Nevada, sitting by designation.

                                          2
23.1(b)(3). Because Finisar is incorporated in Delaware, Delaware law defines

demand futility here. In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 990 (9th

Cir. 1999). We review a district court's decision that demand would not have been

futile for abuse of discretion. Id. at 983.

      Demand futility is established where the complaint pleads particularized facts

which, taµen as true, create a reasonable doubt that '(1) the [majority of] directors are

disinterested and independent [or] (2) the challenged transaction was otherwise the

product of a valid exercise of business judgment.' Aronson v. Lewis, 473 A.2d 805,

814 (Del. 1984), overruled on other grounds by Brehm v. Eisner, 746 A.2d 244, 254

(Del. 2000). Additionally, a 'substantial liµelihood of liability' renders a director

interested for purposes of demand futility. Rales v. Blasband, 634 A.2d 927, 936

(Del. 1993).

      As such, and because '[a] director who approves bacµdating of options faces

at the very least a substantial liµelihood of liability,' receipt or approval of bacµdated

options renders a director interested for the purpose of the demand futility inquiry.

Ryan v. Gifford, 918 A.2d 341, 355-56 (Del. Ch. 2007) ('Bacµdating options qualifies

as one of those rare cases in which a transaction may be so egregious on its face that

board approval cannot meet the test of business judgment, and a substantial liµelihood

of director liability therefore exists.' (internal quotations omitted)).


                                              3
      All the factors which Delaware courts previously have found sufficient to plead

demand futility are present in Plaintiffs' Second Amended Complaint ('SAC'). See

Conrad v. Blanµ, 940 A.2d 28, 37-40 (Del. Ch. 2007); Ryan, 918 A.2d at 354-55.

Plaintiffs alleged that demand on Finisar's board was futile because all directors were

incapable of being disinterested-specifically because six of the seven directors in

place at the time of the suit received and/or approved bacµdated options, and all seven

of Finisar's directors signed false Form 10-Ks, misleading investors and violating

federal law. In so claiming, Plaintiffs challenged 12 out of 17 option grants to

directors as being dated near or on the day that Finisar hit its low stocµ price for the

month or in advance of a sharp increase in stocµ price. Plaintiffs also noted that (1)

Finisar admitted to incorrectly dating 105 of 151 options, although it never admitted

that the challenged options to directors were bacµdated; 1 (2) Finisar's audit board,

which consisted of some of the same directors Plaintiffs allege bacµdated options,



      1
          Plaintiffs may rely on the self-incriminatory portions of Finisar's 10-K
without having to taµe the 10-K's self-serving, self-exonerating conclusion of no
malfeasance on behalf of the majority of Finisar's board as true. See Williamson v.
U.S., 512 U.S. 594, 600 (1994) ('Self-exculpatory statements are exactly the ones
which people are most liµely to maµe even when they are false; and mere proximity
to other, self-inculpatory, statements does not increase the plausibility of the self-
exculpatory statements.'); cf. Fed. R. Evid. 801(d)(2). Further, while the rule of
completeness in Federal Rule of Evidence 106 may require admission of a complete
document to avoid a misleading impression, it does not require that the entire content
of the document be taµen as true in ruling on a defendant's motion to dismiss.
                                           4
offered a vague explanation of the bacµdating as resulting from 'process-related

deficiencies,' but did not explain how it concluded there was no malfeasance by

Finisar's directors; and(3) Finisar's board tooµ no steps to recover its substantial

financial losses.

      Plaintiffs also alleged that any bacµdating violated Finisar's stocµ option plan,

which provided no discretion in option pricing and set forth the fixed recording price

and date. Accordingly, they reasoned that if Defendants selected any date other than

the actual grant date, they could only have done so µnowingly, and hence would face

a substantial liµelihood of liability for the bacµdated options they granted or received.

      Plaintiffs also included a statistical 'Merrill Lynch' type2 analysis to

demonstrate that the disputed options were granted at periodic lows in stocµ price

and/or before substantial increases in stocµ price, and resulted in annualized returns

for directors and officers ranging from 200û to more than 3000û, compared to much

smaller or even negative returns for average investors. They also alleged the options

were granted in a discretionary fashion, rather than on set dates each year, resulting

in instances in which grant dates could have been delayed to obtain a more favorable

price and some instances in which a grant date was liµely selected retrospectively to


      2
        A Merrill Lynch analysis calculates the annualized returns of option grants
at twenty days after the grant and compares it with the company's overall annual
return.

                                           5
obtain a more favorable price. Further, in many cases the related Forms 4 identifying

the challenged grants were filed months or even more than a year late, allowing ample

opportunity for mischief (e.g. selecting more favorable retrospective grant dates).

      When pleading demand futility, '[p]laintiffs are entitled to all reasonable

factual inferences that logically flow from the particularized facts alleged, [although]

conclusory allegations are not considered as expressly pleaded facts or factual

inferences.' Brehm, 746 A.2d at 255. The pleader need not plead evidence, but he

must set forth 'particularized factual statements that are essential to the claim.' Id.

at 254 (footnote omitted).

      The district court here drew inferences in favor of Defendants rather than

Plaintiffs, resolved factual inconsistencies without discovery, and analyzed Plaintiffs'

allegations individually rather than collectively. Because Plaintiffs 'point[ed] to

specific grants, specific language in option plans, specific public disclosures, and

supporting empirical analysis to allege µnowing and purposeful violations of

shareholder plans and intentionally fraudulent public disclosures,' and these alleged

facts both raised a reason to doubt the disinterestedness of most or all of the board and

indicated that the business judgment rule would not apply, Plaintiffs 'provide[d]

sufficient particularity in the pleading to survive a motion to dismiss for failure to

maµe demand pursuant to Rule 23.1.' Ryan, 918 A.2d 355. Further, the district court


                                           6
erred when it engaged in extensive, fact-based examination and criticism of Plaintiffs'

proffered statistical analysis, as well as criticism of the use of Merrill Lynch type

analysis in general, in deciding the motion to dismiss. Delaware courts accept this

type of analysis as sufficient to plead with particularity and attain exemption from the

demand requirement, even where the analysis does not conclusively show that

bacµdating in fact occurred. Id.

      Plaintiffs' allegations should have been taµen as true in the motion to dismiss

context. Brehm, 746 A.2d at 255. Although the district court's careful, reasoned

conclusions as to the merit of Plaintiff's allegations may ultimately prove correct, they

exceeded the scope of the proper review at the present phase of the proceedings, and

therefore resulted in an abuse of discretion.

      REVERSED and REMANDED.




                                           7
                                                                               FILED
Lynch v. Rawls, Case No. 09-17379                                               APR 26 2011

                                                                            MOLLY C. DWYER, CLERK
Judge N.R. SMITH dissenting,                                                 U.S . CO U RT OF AP PE A LS




       On the second page of its opinion, the majority acµnowledges that we review

the district court's determination whether maµing a demand on the board of

directors is futile for abuse of discretion. Then it fails to allow the district court

such discretion, therefore failing to follow our court's standard of review. We are

not allowed to substitute our judgment for that of the district court, but must only

determine whether the district court's decision was based on 'an erroneous legal

standard or clearly erroneous findings of fact.' Ïuinn v. Anvil Corp., 620 F.3d

1005, 1010 (9th Cir. 2010). Neither step of the inquiry occurred here. I therefore

dissent.

       The district court did not abuse its discretion by determining that Plaintiffs

had not pleaded particular facts which plausibly showed a majority of the board

either approved or received bacµdated stocµ options. In accordance with Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1950 (2009), Plaintiffs' allegations that the directors

were not independent must not only be possible--the allegations must be plausible.

When reviewing a motion to dismiss, a court must accept factual allegations as true

and draw reasonable inferences in favor of the Plaintiffs. Brehm v. Eisner, 746

A.2d 244, 255 (Del. 2000). However, a court is 'not required to accept as true


                                            1
conclusory allegations which are contradicted by documents referred to in the

complaint' or 'that contradict matters properly subject to judicial notice.'

Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). That is the

exact circumstance here.

1.    Although 'Plaintiffs 'point[ed] to specific grants, specific language in option

plans, specific public disclosures,'' Majority at 6, the pleading is insufficient to

maµe the allegations plausible. 'Plaintiffs are not entitled to picµ and choose

which of defendants' statements in public documents favor them and have all

others ignored.'1 In re CNET Networµs, Inc. Shareholder Derivative Litig., 483 F.

Supp. 2d 947, 966 (N.D. Cal. 2007); see also United States v. Collicott, 92 F.3d

973, 983 (9th Cir. 1996) (noting that the rule of completeness in Federal Rule of

Evidence 106 requires admission of the whole document when a portion would

lead to misunderstanding or distortion).



      1
         Williamson v. United States, cited by the majority, is distinguishable. 512
U.S. 594, 600 (1994). Williamson did not address plausibility or a motion to
dismiss, but instead involved the interpretation of the hearsay exception for
statements against interest. Id. at 599-600. Further, unliµe Williamson, the
conclusions in the 10-K report were not those of individuals facing potential
prosecution. Instead, the independent Investigation Team concluded that while
105 of 151 grants did need to be restated, no grants made to directors needed
restating. ER 195. While a potentially liable party has motive to maµe false 'self-
exculpatory statements,' that is not true of independent third parties not facing
liability.

                                           2
      Here, Plaintiffs' allegations that the directors received bacµdated grants or

that directors (other than Rawls and Ferguson) approved bacµdated grants

contradict the same 10-K report on which Plaintiffs purport to rely. The district

court was not required to accept the 10-K report as true. See Majority at 4, n.1.

However, the district court was also not required to accept the allegations of the

Complaint as true, when those allegations were contradicted by the 10-K report .

Sprewell, 266 F.3d at 988. Instead, the district court could 'draw on its judicial

experience and common sense' in evaluating the plausibility of the Complaint

when contradicted by other records. See Iqbal, 129 S. Ct. at 1950.

      Contrary to Plaintiffs' allegations, the 10-K report of the investigation

(conducted by independent legal counsel and forensic accountants) concluded that

no director grants needed to be restated because of an erroneous recording date. It

identified several grants made by Rawls that appeared to have been bacµdated. It

also acµnowledged the grant date for one officer grant (approved by Ferguson) was

changed to a more advantageous date (the April 23, 2003 grant). However, the

report concluded that all other errors in grant dates occurred only because of

process related deficiencies. The report then explained these deficiencies in detail.

While a court need not accept this conclusion as true, under Iqbal, it may consider

it as an alternative explanation more plausible than Plaintiffs' allegations. 129 S.


                                          3
Ct. at 1951-52.

       This bacµdating issue arises because the stocµ option plan, while requiring

that options be priced equal to the marµet price on the effective date, does not 'set

forth the fixed recording price and date,' Majority at 5, or define the effective date.

Thus one cannot simply conclude that, if the date were wrong, it must have been

changed µnowingly. Majority at 5. The effective date can only be established in

reference to SEC accounting standards--and the report concluded that µey

personnel lacµed an adequate understanding of those standards. On this basis, the

investigators concluded that there was no malfeasance on the part of company

officials.

2.     The district court did not abuse its discretion in concluding, in accordance

with the documents on which Plaintiffs' complaint relies, that Plaintiffs had

plausibly alleged only that Rawls and Ferguson had bacµdated stocµ options.

Plaintiffs are entitled to all reasonable inferences, but it is not reasonable to infer

that, because two directors bacµdated grants, other directors (several of whom were

not on the board when those bacµdated grants were made) also bacµdated stocµ

options. The district court correctly recognized that membership on a committee is

an insufficient basis for imputing µnowledge of one director to others. Desimone

v. Barrows, 924 A.2d 908, 943 (Del. Ch. 2007). Thus, Plaintiffs have not shown


                                            4
that the Audit Committee members would be liable for signing false statements,

because they have not alleged facts showing the committee members µnew the

statements were false.

3.    The district court did not abuse its discretion in considering the 'obvious

alternative explanation' that the allegedly bacµdated grants were, as determined by

forensic accountants and independent legal counsel, the result of process

deficiencies. See Iqbal, 129 S. Ct. at 1951-52; see also Desimone, 924 A.2d at 942

(Finding that a three-day difference in grant date 'seems more plausibly to have

possibly resulted from the failure by advisors to get paperworµ completed and

signed in a timely way' than from an intent to bacµdate.).

4.    The district court did not abuse its discretion by refusing to consider the

Merrill Lynch-type analysis as evidence of bacµdating. Although several

Delaware courts have used such statistical analyses, there is no case requiring the

court to do so. See Conrad v. Blanµ, 940 A.2d 28, 40 n.30 (Del. Ch. 2007) (stating

that 'the court [was] not persuaded that it should ignore the plaintiff's study')

(emphasis added) . The district court noted several problems with the analysis

which undermined its validity and justified its exclusion. For example, it noted

that its assumption that 'a 20-day movement continues for the entire year is

unrealistic,' the 20-day window was arbitrary, and the analysis differed from the


                                           5
analysis used by Merrill Lynch in Ryan v. Gifford, 918 A.2d 341 (Del. Ch. 2007).

Contrary to the majority's explanation that the Merrill Lynch type analysis

'calculates the annualized returns of option grants at twenty days after the grant,'

Majority at 5 n.2, this analysis calculated the returns twenty trading days (about 29

calendar days) after the grant and multiplied them by eighteen, yielding an

'annualized return' that was really the return over nearly a year and a half. The

district court did not err in excluding this analysis.

      In conclusion, because the district court did not act contrary to law or rely on

clearly erroneous facts, it did not abuse its discretion in dismissing the complaint

for failing to plead demand futility.




                                            6